LOVE, J.,
dissents and assigns reasons.
|,I respectfully dissent with the majority’s affirmation of the trial court’s grant of the motion for summary judgment.
The receipt and release (“release”) contains a statement that the sums paid in conjunction with the agreement on behalf of David Wilkerson, Fleming Construction Company, St. Paul Mercury Insurance Company, and St. Paul Fire and Marine Insurance Company, released those parties from any and all claims related to the instant automobile accident. However, a Joint Limited Motion and Order of Dismissal was filed in the trial court on February 2, 2005, after the signing of the release. The Joint Limited Motion and Order of Dismissal provided that “Plaintiffs, Gregory and Rosalind Larkins, reserve any and all rights and claims they may have against James Micheál Wilkerson, Kathleen Wilkerson, Southern Insurance Company of Virginia and any other party not specifically dismissed herein.”
The intent of the parties as to what liability would be reserved after the signing of the release is evidenced in the subsequently filed Joint Limited Motion and Order of Dismissal. Therefore, I find that summary judgment was not appropriate, as a genuine issue of material fact remains as to the liability of the parties.